Citation Nr: 1031312	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of fragment 
wounds to the left forearm, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Peter Sebekos, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968 
during the Vietnam era, and his decorations include the Purple 
Heart.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  

In a December 1998 rating decision, the RO denied an increased 
rating for the Veteran's residuals of fragment wounds to the left 
forearm.  The Veteran timely perfected an appeal of this 
determination.  

In July 2005, jurisdiction over the case was transferred to the 
RO in Philadelphia, Pennsylvania.

In addition, the Veteran was scheduled for a Board hearing; 
however, he did not report to that hearing.  In August 2006, the 
Board received correspondence from the Veteran indicating that he 
wished to withdraw his request for a hearing.  Thus, his request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2009).  

In October 2006, the Board remanded this issue to the RO for 
additional evidentiary development.  The appeal has been returned 
to the Board for further appellate action.  

The Board notes that the Veteran's attorney refers to the 
issue of entitlement to a compensable rating for bilateral 
hearing loss to in his July 2010 submission.  However, 
this issue is not currently before the Board.  Therefore, 
the Board does not have jurisdiction over it and the 
Attorney's contentions are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.
REMAND

By the October 2006 Board remand, the RO was instructed to obtain 
a VA examination regarding the Veteran's claim for entitlement to 
an increased evaluation for fragment wounds to the left forearm.  
The remand requested specific medical opinions and information, 
including distinguishing between the manifestations attributable 
to the Veteran's residuals of fragment wounds to the left forearm 
and those of his carpal tunnel syndrome of the left wrist.  If it 
was not feasible to distinguish the manifestations, the examiner 
was to so state.  This was requested so in evaluating the 
veteran's residuals of fragment wounds to the left forearm, the 
RO could also keep in mind the regulations pertaining to the 
avoidance of pyramiding in 38 C.F.R. § 4.14 (2009).  

The RO obtained a VA muscle injury examination in August 2009 and 
the Veteran was provided a subsequent neurological examination in 
November 2009.  The November 2009 neurological examiner did not 
specifically distinguish between the manifestations attributable 
to the Veteran's residuals of fragment wounds to the left forearm 
and those of his carpal tunnel syndrome of the left wrist or 
state that it was not feasible to do so.  The Board finds that 
the RO has not substantially complied with the instructions from 
the October 2006 remand.  The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that RO compliance with remand 
directives is not optional or discretionary and the Board errs as 
a matter of law when it fails to ensure remand compliance).

In addition, the RO readjudicated the Veteran's claim and issued 
a Supplemental Statement of the Case (SSOC) in May 2010; however, 
as the November 2009 VA neurological examination was not listed 
in the "evidence" section of the SSOC or otherwise mentioned or 
discussed in the reasons and bases of the SSOC the Board cannot 
find that this evidence has been considered by the RO.  Upon 
remand, the RO must consider this November 2009 VA neurological 
examination, along with all the other relevant evidence in the 
file, and address the issue of whether a separate rating for any 
neurological disability is warranted for the Veteran's residuals 
of fragment wounds to the left forearm.  The Board finds that the 
Veteran's claim for increased rating for residuals of fragment 
wounds to the left forearm is intertwined with the question of 
whether a separate rating for a neurological disability is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, which should 
include a copy of this remand order, to the 
VA examiner who conducted the November 2009 
compensation and pension examination, if she 
is available (if she is not, then to another 
VA examiner who is qualified to address the 
issue on appeal).  Ask the examiner to 
consider the entire record, and provide an 
addendum to the November 2009 examination 
report.  The examiner is asked to distinguish 
between the neurological manifestations 
attributable to the Veteran's residuals of 
fragment wounds to the left forearm and those 
of his carpal tunnel syndrome of the left 
wrist.  If this is not feasible, the examiner 
should so state.  A complete rationale should 
be included.

If the VA examiner who conducted the November 
2009 examination is NOT available to conduct 
the review directed herein and the matter is 
referred to another VA examiner, first 
inquire of that examiner whether he or she 
requires a physical examination of the 
Veteran to provide the requested opinion.  

If so, schedule the Veteran for such 
examination and claims file review to 
facilitate the examiner's written response to 
the inquiry above.  The examiner should 
conduct appropriate diagnostic testing as is 
deemed warranted.  Inform the Veteran that if 
he refuses to appear for an examination, his 
claim will be decided without the benefit of 
potentially favorable evidence. 


2.  After the above has been accomplished, 
the RO should readjudicate the claim, 
considering the November 2009 VA examination 
report, as well as any additional evidence 
and argument added to the file since the 
issuance of the May 2010 SSOC.  The RO should 
also determine whether a separate rating for 
any neurological disability is warranted.  If 
the benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time to respond.  Thereafter, if 
indicated, the case should be returned to the 
Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

